Order entered December 3, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01457-CV

    IN RE SOUTHPAK CONTAINER CORPORATION AND CLEVELAND STEEL
                  CONTAINER CORPORATION, Relators

                  Original Proceeding from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-05714-C

                                            ORDER
       In accordance with the Court’s opinion issued this date, the petition for writ of mandamus

is DENIED IN PART and conditionally GRANTED IN PART. The Court ORDERS the trial

judge, the Honorable Sally Montgomery, Judge of Dallas County Court at Law No. 3, to

(a) VACATE the portion of paragraph 1 of her “Order Granting Plaintiff’s Motion to Compel

Deposition of Robert McIntyre” that requires testimony on matters protected by the attorney-

client and work product privileges, (b) VACATE paragraph 3 of the order, and (c) ENTER an

order excluding privileged information from the scope of paragraph 1 and eliminating paragraph

3 from the topics on which Robert McIntyre may be questioned at his deposition.

       Should the trial judge fail to comply with this order, the writ will issue. The Court

ORDERS the trial judge to file with this Court, within thirty (30) days of the date of this

order, a certified copy of its order issued in compliance with this order.
        We ORDER that relators recover their costs of this original proceeding from real parties

in interest.


                                                    /s/    DAVID EVANS
                                                           JUSTICE